 

Exhibit 10.3

 

DEBT PURCHASE AGREEMENT

 

THIS DEBT PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
the 1st day of June, 2015, by and among TCA GLOBAL CREDIT MASTER FUND, LP, a
Cayman Islands limited partnership, with an address of 3960 Howard Hughes
Parkway, Suite 500, Las Vegas, NV 89169 (“Assignor” or “Lender”), REDWOOD
MANAGEMENT, LLC, a Florida limited liability company, with an address of 16850
Collins Ave., Suite 112-341, Sunny Isles, Florida 33160 (“Assignee”), and OSL
HOLDINGS, INC., a Nevada corporation (the “Borrower”).

 

WITNESSETH

 

WHEREAS, the Borrower and Lender entered into a Securities Purchase Agreement
dated as of June 30, 2014, but made effective as of October 21, 2014 (such
Securities Purchase Agreement, together with any other amendments, renewals,
substitutions, replacements or modifications from time to time, collectively
referred to as the “Purchase Agreement”); and

 

WHEREAS, pursuant to the Purchase Agreement, the Borrower executed and delivered
to Lender that certain Senior Secured, Convertible, Redeemable Debenture dated
as of June 30, 2014, but made effective as of October 21, 2014 (such Debenture,
together with any other amendments, renewals, substitutions, replacements or
modifications from time to time, collectively referred to as the “Debenture”);
and

 

WHEREAS, pursuant to Section 4(a)(1) of the Securities Act of 1933, as amended
(the “Securities Act”), Assignee desires to purchase from Lender, and Lender is
amenable to selling and assigning to Assignee, Assignor’s right, title and
interest in and to the monetary obligations evidenced by the Debenture (the
“Assigned Debt”), which Assigned Debt shall be purchased by Assignee in tranches
as more specifically hereinafter set forth; and

 

WHEREAS, on or prior to each “Purchase Tranche Closing” (as hereinafter
defined), as directed by Lender, the Borrower agrees to sever, split, divide and
apportion the Debenture, as applicable (or any replacement debentures issued in
replacement thereof as hereby contemplated, as applicable) into two separate and
distinct replacement debentures, each in substantially the form as set forth on
Exhibit “A” attached hereto (the “Debenture Form”), one for the amount of the
portion of the Assigned Debt being sold and assigned at such Purchase Tranche
Closing (the portion of the Assigned Debt being sold and assigned at each
separate Purchase Tranche Closing, as applicable, being referred to as the
“Applicable Assigned Debt”), and one for the remaining amount of the overall
debt evidenced by the Debenture (or any replacement debentures issued in
replacement thereof as hereby contemplated, as applicable);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and agreed, Assignor, Assignee, and Borrowers hereby
covenant and agree as follows:

 

1. Recitals. The recitations set forth in the preamble of this Agreement are
true and correct and incorporated herein by this reference.

 

 

 

 

2. Agreement to Assign Assigned Debt.

 

(a) Purchase Tranche Closings. Provided there is no default or breach under this
Agreement, and that no event has occurred that, with the passage of time, the
giving of notice, or both, would constitute a default or breach under this
Agreement, and subject to all the terms and provisions of this Agreement, the
Assignor hereby agrees to sell and assign to Assignee, and Assignee hereby
agrees to purchase from Assignor, the Assigned Debt, which Assigned Debt shall
be sold in ten (10) separate tranches (each of such tranches hereinafter
referred to as a “Purchase Tranche”), each of such separate Purchase Tranches to
be sold and assigned on the respective dates and for the respective amounts set
forth in the schedule attached hereto as Exhibit “B” (each closing of a Purchase
Tranche referred to as a “Purchase Tranche Closing” and the purchase price to be
paid for each Applicable Assigned Debt at each Purchase Tranche Closing, as
shown on such attached schedule, referred to as the “Applicable Purchase
Price”); provided, however, Assignee may elect to purchase a greater portion of
the Assigned Debt than that set forth in the attached schedule for any given
Purchase Tranche Closing, up to the aggregate amount of the Assigned Debt, by
written notice to Assignor and Borrower delivered prior to the applicable
Purchase Tranche Closing.

 

(b) Deliveries at Each Purchase Tranche Closing. Subject to the terms of this
Agreement, at each Purchase Tranche Closing: (i) Lender shall execute and
deliver to Assignee, an assignment of the Applicable Assigned Debt being sold
and assigned at such Purchase Tranche Closing, substantially in the form
attached hereto as Exhibit “C” (each, an “Assignment”); (ii) Lender shall
deliver to Assignee the original replacement debenture for the Applicable
Assigned Debt being sold and assigned at such Purchase Tranche Closing (subject
to receipt of same by Lender from Borrower as provided in Section 2(c) below);
and (iii) Assignee shall pay to Lender the Applicable Purchase Price for the
Applicable Assigned Debt being sold and assigned at such Purchase Tranche
Closing, by wire transfer of good and cleared U.S. currency to an account
designated by Lender.

 

(c) Borrower’s Obligation to Sever Debenture. On or prior to each Purchase
Tranche Closing, and within no later than three (3) business days after request
therefor is made by Lender to Borrower, the Borrower agrees to sever, split,
divide and apportion the Debenture, as applicable (or any replacement debentures
issued in replacement thereof as hereby contemplated, as applicable) into two
separate and distinct and newly issued replacement debentures, each
substantially in the Debenture Form. One of such replacement debentures shall be
for a principal amount equal to the Applicable Purchase Price corresponding to
the Applicable Assigned Debt for the applicable Purchase Tranche Closing, and
the second replacement debenture shall be for a principal amount equal to the
remaining amount of the overall debt then existing and evidenced by the
Debenture (or any replacement debentures issued in replacement thereof as hereby
contemplated, as applicable). In order to clarify the foregoing, as an example,
on or prior to the first Purchase Tranche Closing contemplated hereby, upon
request by Lender, the Borrower shall provide to Lender two replacement
debentures in replacement of the Debenture, one for $500,000, which is the
Applicable Purchase Price for the Applicable Assigned Debt being sold and
assigned at the first Purchase Tranche Closing, and the second for $2,295,500
(as of May 18, 2015), which is the amount of the overall debt evidenced by the
Debenture, less the Applicable Purchase Price for the first replacement
debenture being sold and assigned at the first Purchase Tranche Closing. This
second replacement debenture shall then be severed in the same manner for the
second Purchase Tranche Closing, and this foregoing process of severing and
issuing replacement debentures shall be repeated for each Purchase Tranche
Closing, until the Assigned Debt is sold and assigned in full, or this Agreement
is otherwise earlier terminated in accordance with its terms. Assignee
acknowledges and understands that Lender’s obligation to sell, assign and
deliver each original replacement debenture representing the Applicable Assigned
Debt at each Purchase Tranche Closing is subject to and conditioned upon
Borrower executing and delivering such replacement debentures to Lender in
accordance with this Agreement.

 

2

 

 

(d) Remaining Debt. Assignee and Borrower acknowledges that at each Purchase
Tranche Closing, and subject to Lender’s receipt of the Applicable Purchase
Price, only the Applicable Assigned Debt represented by the specific replacement
debenture representing the applicable Purchase Tranche shall be deemed sold and
assigned hereunder, it being acknowledged by Assignee and by Borrower that the
remaining portion of the debt evidenced by the Debenture (or any replacement
debentures issued in replacement thereof as hereby contemplated, as applicable)
for which the Applicable Purchase Price has not been paid and received by Lender
(the “Remaining Debt”) shall not be sold or assigned thereby unless and until
additional replacement debentures for additional Purchase Tranches are
thereafter sold in accordance with this Agreement and the Applicable Purchase
Price therefor is received by Lender.

 

(e) No Security Rights. Assignee hereby agrees and acknowledges that the sale,
transfer and assignment of the Assigned Debt, or any portion thereof, shall be a
sale, transfer and assignment of the monetary obligations evidenced by such
Assigned Debt (or portion thereof) only, and shall not include, and such sale,
transfer and assignment expressly excludes, the Remaining Debt, as well as
excluding any and all security rights, rights to any collateral, or any other
security interests or rights of Assignor of any nature or kind related to,
arising under, or pursuant to, the Purchase Agreement, any other “Transaction
Documents” (as defined in the Purchase Agreement) related thereto, or any other
security agreements, UCC financing statements, or any other documents or
instruments relating to the obligations of the Borrower, or any “Guarantor” (as
defined in the Purchase Agreement) to Assignor (collectively, the “Security
Rights”), it being agreed and acknowledged that all Security Rights shall remain
with Assignor, as security for any portion of the Assigned Debt not assigned at
any Purchase Tranche Closing, the Remaining Debt, or any other obligations of
Borrower or any Guarantors to Assignor.

 

3. Conditions to Purchases.

 

(a) Initial Purchase. The initial Purchase Tranche contemplated hereunder shall
be closed and funded simultaneous with the execution of this Agreement by
Lender, Assignee and Borrower.

 

(b) Additional Purchases. If the first Purchase Tranche Closing is consummated
hereunder, and the Applicable Purchase Price therefor is paid and received by
Lender as contemplated under this Agreement, then Assignee’s obligation to
purchase any additional Purchase Tranches as hereby contemplated is a binding
and continuing obligation of Assignee; provided, however, Assignee shall have
the right to terminate such obligation at any time during the term of this
Agreement upon the occurrence of any of the following events (each a “Trigger
Event”): (i) the Borrower fails to stay current in its filing obligations with
the SEC; (ii) trading of the Borrower’s Common Stock on the “Principal Trading
Market” (as defined in the Purchase Agreement) is stopped or halted for any
reason; (iii) any suspension of electronic trading or settlement services by the
Depository Trust Company (“DTC”) with respect to the Common Stock occurs and is
continuing, or any receipt by the Borrower of any notice from DTC to the effect
that a suspension of electronic trading or settlement services by DTC with
respect to the Common Stock is being imposed or is contemplated (unless, prior
to such suspension, DTC shall have notified the Borrower in writing that DTC has
determined not to impose any such suspension); (iv) the Borrower is in default
with its transfer agent (the “Transfer Agent”), or the Transfer Agent fails to
issue to Assignee any shares of the Borrower’s Common Stock which may be due to
Assignee in connection with any conversion rights exercised by Assignee under
any debentures purchased by Assignee hereunder, or debentures issued in
replacement thereof; (v) the Borrower fails to maintain its active status with
the State of Nevada; (vi) Borrower shall default (beyond any applicable notice
and cure periods) in any of its obligations to Assignee under the debentures
purchased by Assignee hereunder, or debentures issued in replacement thereof, or
any other obligations of Borrower to Assignee; (vii) the average daily dollar
volume of the Borrower’s Common Stock for the previous twenty (20) trading days
is less than $50,000; or (viii) the Borrower fails to reserve and keep available
out of its authorized and unissued shares of Common Stock a number of shares of
Common Stock at least equal to 250% of the number of shares of Common Stock
issuable upon conversion of the Assigned Debt for the sole purpose of issuance
upon conversion of the Assigned Debt. Upon the occurrence of a Trigger Event, in
the event Assignee desires to terminate its obligation to purchase Purchase
Tranches as hereby contemplated, Assignee shall deliver to Lender written notice
of such termination delivered within five (5) days of the occurrence of the
Trigger Event (which notice shall include a statement of the Trigger Event that
has occurred and reasonable evidence of the occurrence thereof), whereupon
Assignee’s obligation to purchase any additional Purchase Tranches thereafter
shall immediately terminate and be of no further force or effect.

 

3

 

 

4. Representations and Warranties of Assignor. Assignor makes the following
representations and warranties to Assignee, each of which shall be deemed made
as of the Effective Date, and re-made as of each Purchase Tranche Closing:

 

(a) Assignor is the legal and equitable owner of Assignor’s right, title and
interest in and to the Assigned Debt, except for any portion of the Assigned
Debt previously sold and assigned to Assignee pursuant to this Agreement; and

 

(b) Assignor has not sold, transferred, assigned, pledged, hypothecated, or
otherwise encumbered the Assigned Debt, or any portion thereof, except for any
portion of the Assigned Debt previously sold and assigned to Assignee pursuant
to this Agreement; and

 

(c) The Assignor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate, partnership or other applicable power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder, and the execution, delivery and performance
by the Assignor of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate, partnership, or similar action on
the part of the Assignor.

 

(d) The Assignor is not, and for a period of at least ninety (90) days prior to
the date hereof has not been, an “Affiliate” of the Borrower, as said term is
defined in Rule 144 (“Rule 144”) of the Rules and Regulations promulgated under
the Securities Act.

 

(e) This Agreement, when executed and delivered by the Assignor, will constitute
a valid and legally binding obligation of the Assignor, enforceable against the
Assignor in accordance with its terms, except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally; or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(f) To the best knowledge of the Assignor, neither the execution and delivery of
this Agreement, or any Assignment, nor the consummation of the transactions
contemplated hereby, does or will violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge or other restriction
of any government, governmental agency, or court to which the Assignor is
subject or any provision of its organizational documents or other similar
governing instruments, or conflict with, violate or constitute a default under
any agreement, credit facility, debt or other instrument or understanding to
which the Assignor is a party. The Assignor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with this Agreement and the assignment of the Assigned
Debt, any portion thereof, or any instruments evidencing same as contemplated
hereby.

 

(g) There is no action, suit, proceeding, judgment, claim or investigation
pending, or to the knowledge of the Assignor, threatened against the Assignor
which could reasonably be expected in any manner to challenge or seek to
prevent, enjoin, alter or materially delay any of the transactions contemplated
hereby.

 

4

 

 

(h) No authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body or other Person is required for the
valid authorization, execution, delivery and performance by the Assignor of this
Agreement and the consummation of the transactions contemplated hereby, except
for authorizations, consents, and approvals obtained prior to the date hereof.

 

(i) Except for the foregoing representations and warranties, this Agreement and
each Assignment is made by Assignor without recourse, representation or warranty
of any nature or kind, express or implied, and Assignor specifically disclaims
any warranty, guaranty or representation, oral or written, past, present or
future with respect to the Assigned Debt, any portion thereof, or any
instruments evidencing same, including, without limitation: (i) the validity,
effectiveness or enforceability of the Assigned Debt, any portion thereof, or
any instruments evidencing same; (ii) the validity, existence, or priority of
any lien or security interest securing the obligations of Borrower or any other
Credit Parties evidenced by the Assigned Debt, any portion thereof, or any
instruments evidencing same; (iii) the existence of, or basis for, any claim,
counterclaim, defense or offset relating to the Assigned Debt, any portion
thereof, or any instruments evidencing same; (iv) the financial condition of the
Borrower, or any other Credit Parties or guarantor or obligor liable under the
Assigned Debt, any portion thereof, or any instruments evidencing same, or the
ability of any such parties to pay or perform their respective obligations under
the Assigned Debt, any portion thereof, or any instruments evidencing same; (v)
the compliance of the Assigned Debt, any portion thereof, or any instruments
evidencing same with any laws, ordinances or regulations of any governmental
agency or other body; (vi) the value or condition of any collateral securing the
obligations under the Assigned Debt, any portion thereof, or any instruments
evidencing same; and (vii) the future performance of the Borrower or any other
Credit Parties or guarantor or obligor liable under the Assigned Debt, any
portion thereof, or any instruments evidencing same. Assignee acknowledges and
represents to Assignor that Assignee has been given the opportunity to undertake
its own investigations of the Borrower, the Assigned Debt, any portion thereof,
or any instruments evidencing same, and having undertaken and performed all such
investigations as Assignee deemed necessary or desirable, Assignee represents,
warrants and agrees that it is relying solely on its own investigation of the
Borrower, the Assigned Debt, any portion thereof, or any instruments evidencing
same, and not any information whatsoever provided or to be provided by Assignor,
or any representation or warranty of Assignor. This Agreement, and each
Assignment of the Assigned Debt, or portion thereof, as provided for herein is
made on an “AS IS,” “WHERE IS” basis, with all faults, and Assignee, by
acceptance of this Agreement and each Assignment, shall be deemed to have agreed
and acknowledged that Assignor has fully performed, discharged and complied with
all of Assignor’s obligations, representations, warranties, covenants and
agreements hereunder, that Assignor is discharged therefrom, and that Assignor
shall have no further liability with respect thereto, except only for those
express warranties contained in this Agreement, and Assignee, by such
acceptance, expressly acknowledges that ASSIGNOR MAKES NO WARRANTY OR
REPRESENTATIONS, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, RELATING TO
THE ASSIGNED DEBT, ANY PORTION THEREOF, OR ANY INSTRUMENTS EVIDENCING SAME,
EXCEPT AS SPECIFICALLY SET FORTH HEREIN.

 

5. Representations and Warranties of Assignee. Assignee makes the following
representations and warranties to Assignor, each of which shall be deemed made
as of the Effective Date, and re-made as of each Purchase Tranche Closing:

 

(a) The Assignee is a legally recognized entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, corporate, partnership or other applicable power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder, and the execution, delivery
and performance by the Assignee of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of the Assignee.

 

5

 

 

(b) This Agreement, when executed and delivered by the Assignee, will constitute
a valid and legally binding obligation of the Assignee, enforceable against the
Assignee in accordance with its terms, except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally; or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(c) The Assignee: (i) either alone or together with its representatives, has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of this investment and make an informed
decision to so invest, and has so evaluated the risks and merits of such
investment; (ii) has the ability to bear the economic risks of this investment
and can afford a complete loss of such investment; (iii) understands the terms
of and risks associated with the acquisition of the Assigned Debt, or any
portion thereof, or any instruments evidencing same, including, without
limitation, a lack of liquidity, price transparency or pricing availability and
risks associated with the industry in which the Borrower operates; (iv) has had
the opportunity to review the Borrowers, its business, its financial condition,
its prospects, the Purchase Agreement, the Assigned Debt, any portion thereof,
or any instruments evidencing same, all as the Assignee has determined to be
necessary in connection with this Agreement and the assignments contemplated
hereby.

 

(d) The Assignee understands that: (i) the Assigned Debt, any portion thereof,
or any instruments evidencing same, have not been registered under the
Securities Act or the securities laws of any state; (ii) the Assigned Debt, any
portion thereof, or any instruments evidencing same, is and will be “restricted
securities” as said term is defined in Rule 144; (iii) the Assigned Debt, any
portion thereof, or any instruments evidencing same, may not be sold, pledged or
otherwise transferred unless a registration statement for such transaction is
effective under the Securities Act and any applicable state securities laws, or
unless an exemption from such registration is available with respect to such
transaction; and (iv) the Assigned Debt, any portion thereof, or any instruments
evidencing same, will restrictive legends as to the foregoing in customary form.

 

(e) The Assignee is not accepting this Agreement or any Assignment as a result
of any advertisement, article, notice or other communication regarding the
Assigned Debt, any portion thereof, or any instruments evidencing same published
in any newspaper, magazine, internet or social media, broadcast over television
or radio, presented at any seminary, or under any other media generally
circulated or available to the public or any other general solicitation or
general advertisement.

 

(f) Neither the execution and delivery of this Agreement, or any Assignment, nor
the consummation of the transactions contemplated hereby, does or will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, or court to which the Assignee is subject or any provision of its
organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which the Assignee is a party. The
Assignee has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with this
Agreement and the assignment of the Assigned Debt, any portion thereof, or any
instruments evidencing same as contemplated hereby.

 

(g) There is no action, suit, proceeding, judgment, claim or investigation
pending, or to the knowledge of the Assignee, threatened against the Assignee
which could reasonably be expected in any manner to challenge or seek to
prevent, enjoin, alter or materially delay any of the transactions contemplated
hereby.

 

6

 

 

(h) No authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body or other Person is required for the
valid authorization, execution, delivery and performance by the Assignee of this
Agreement and the consummation of the transactions contemplated hereby.

 

(i) The Assignee hereby acknowledges that the Assigned Debt, any portion
thereof, or any instruments evidencing same may only be disposed of in
compliance with state and federal securities laws. The Assignee further
acknowledges that in connection with any transfer of the Assigned Debt, any
portion thereof, or any instruments evidencing same subsequent to the date
hereof and other than pursuant to an effective registration statement, or an
applicable exemption to such registration requirements, the Borrower and/or the
Borrower’s transfer agent may require an opinion of counsel, the form and
substance of which opinion shall be reasonably satisfactory to the Borrower
and/or the Borrower’s transfer agent, as applicable.

 

6. Borrower Acknowledgments. Borrower hereby represents and warrants that the
obligations evidenced by the Debenture, including, without limitation, all
obligations for the Assigned Debt, are valid and enforceable obligations of the
Borrower subject to no defenses, setoffs, counterclaims, cross-actions or
equities in favor of the Borrower, and to the extent the Borrower has any
defenses, setoffs, counterclaims, cross-actions or equities against Assignor
and/or against the enforceability of any such obligations, the Borrower
acknowledges and agrees that same are hereby fully and unconditionally waived by
the Borrower. The Borrower further acknowledges its obligations under Section
2(c) above, and agrees to timely and promptly deliver replacement debentures to
Lender as required by this Agreement. The Borrower further acknowledges that the
Assigned Debt is only being assigned hereunder in Purchase Tranches as
contemplated above. In that regard, the Borrower further acknowledges that the
Remaining Debt is and remains valid and enforceable obligations of the Borrower.
Borrower agrees and acknowledges that it is and shall remain liable to pay the
Remaining Debt, as same becomes due in accordance with the terms of the Purchase
Agreement and the Debenture, or any replacement debentures issued in replacement
thereof as hereby contemplated, and nothing contained herein shall be deemed or
construed as any waiver or to otherwise excuse performance by Borrower under
their obligations to Lender.

 

7. Release. AS A MATERIAL INDUCEMENT FOR LENDER TO AGREE TO ENTER INTO THIS
AGREEMENT, BORROWER AND ASSIGNEE HEREBY RELEASE LENDER, together with all OF ITS
PARTNERS AND AFFILIATES, AND THE officers, MEMBERS, DIRECTORS, PARTNERS,
employees, agents AND ATTORNEYS of each of the foregoing, from all claims,
causes of action and liabilities OF ANY NATURE OR KIND IN ANY WAY relating,
directly or indirectly, to the ASSIGNED DEBT, ANY collateral securing ANY
OBLIGATIONS THEREUNDER, thIS AGREEMENT, OR ANY OTHER DEBTS OR OBLIGATIONS IN ANY
WAY RELATING TO THE CREDIT AGREEMENT, TO THE EXTENT arising on or prior to the
date hereof, including, without limitation, any and all claims arising from or
relating to negotiations, demands, requests or exercise of remedies in
connection with the ASSIGNED DEBT, thIS AGREEMENT, ANY OTHER DEBTS OR
OBLIGATIONS IN ANY WAY RELATING TO THE CREDIT AGREEMENT, and Any and All FEES OR
CHARGES collected in connection with the ASSIGNED DEBT, thIS AGREEMENT, OR ANY
OTHER DEBTS OR OBLIGATIONS IN ANY WAY RELATING TO THE CREDIT AGREEMENT. MOREOVER
UPON DELIVERY OF EACH ASSIGNMENT HEREUNDER, THE FOREGOING RELEASE SHALL BE
DEEMED AUTOMATICALLY RE-MADE AND EFFECTIVE FOR ALL claims, causes of action and
liabilities OF ANY NATURE OR KIND COVERED HEREBY TO THE EXTENT arising on or
prior to the date OF SUCH ASSIGNMENT.

 

7

 

 

8. Default and Termination.

 

(a) Breach By Assignor. In the event Assignor shall breach any of its covenants
or agreements hereunder, and such breach is not cured within twenty (20) days
after Assignor’s receipt of written notice of such breach from Assignee, which
notice shall specify the breach with specificity, then Assignee’s sole and
exclusive remedy hereunder shall be to terminate this Agreement upon written
notice to Assignor, whereupon this Agreement shall terminate and Assignor and
Assignee shall have no further obligation, each to the other, under this
Agreement. Assignor and Assignee agree that the foregoing exclusive remedy will
be adequate and each of them agrees that Assignee shall not have any other
remedies, at law or in equity, for any breach by Assignor not cured within any
applicable notice and cure period, other than termination of this Agreement as
hereby provided.

 

(b) Breach By Assignee. In the event Assignee shall breach any of its covenants
or agreements hereunder, and such breach is not cured within twenty (20) days
after Assignee’s receipt of written notice of such breach from Assignor, which
notice shall specify the breach with specificity, then Assignor’s sole and
exclusive remedy hereunder shall be to terminate this Agreement upon written
notice to Assignee, whereupon this Agreement shall terminate and Assignor and
Assignee shall have no further obligation, each to the other, under this
Agreement. Assignor and Assignee agree that the foregoing exclusive remedy will
be adequate and each of them agrees that Assignor shall not have any other
remedies, at law or in equity, for any breach by Assignee not cured within any
applicable notice and cure period, other than termination of this Agreement as
hereby provided. Notwithstanding the foregoing to the contrary, the foregoing
notice and cure period shall not be applicable with respect to Assignee’s
failure to pay the Applicable Purchase Price at a Purchase Tranche Closing, and
any such failure shall be deemed an immediate breach hereunder, entitling
Assignor to avail itself of the exclusive termination remedy hereby provided
immediately upon such failure to pay the Applicable Purchase Price at a Purchase
Tranche Closing.

 

(c) Breach by Borrower. Any breach by Borrower under this Agreement shall be
deemed an event of default by Borrower under the Purchase Agreement, and any
such breach may be enforced by Assignor through any remedies available to
Assignor, at law or in equity, or under the Purchase Agreement. Borrower shall
have no rights to enforce this Agreement as against Assignor or Assignee, nor
shall any breach or default by Assignor or Assignee hereunder in any way
abrogate, limit, or otherwise affect Borrower’s obligations under the Purchase
Agreement and related Loan Documents.

 

9. No Waiver. The parties recognize and acknowledge that by entering into this
Agreement, the Lender is not waiving any rights or remedies it may have under
the Purchase Agreement or any of the Transaction Documents, any defaults or
Events of Default arising thereunder, or any judgments previously obtained by
Lender in connection therewith, if any. In addition, notwithstanding anything
contained in this Agreement to the contrary, the Lender shall have the right, at
any time, to accept payment in full of the then outstanding Remaining Debt, and
in such event, Lender shall have the absolute right to terminate this Agreement,
without liability to Assignee or any other Person, with respect to any portion
of the Assigned Debt not yet sold and assigned to Assignee as of such date.

 

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws governing the Debenture.

 

8

 

 

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

12. Headings. The headings of the paragraphs of this Agreement have been
included only for convenience, and shall not be deemed in any manner to modify
or limit any of the provisions of this Agreement or used in any manner in the
interpretation of this Agreement.

 

13. Interpretation. Whenever the context so requires in this Agreement, all
words used in the singular shall be construed to have been used in the plural
(and vice versa), each gender shall be construed to include any other genders,
and the word “Person” shall be construed to include a natural person, a
corporation, a firm, a partnership, a joint venture, a trust, an estate or any
other entity.

 

14. Partial Invalidity. Each provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement or the application of such provision to any person or circumstances
shall, to any extent, be invalid or unenforceable, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected by such invalidity or unenforceability.

 

15. Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement, and same shall become effective when counterparts have been signed by
each party and each party has delivered its signed counterpart to the other
party. In the event that any signature is delivered by facsimile transmission or
by e-mail delivery of a “.pdf” format file or other similar format file, such
signature shall be deemed an original for all purposes and shall create a valid
and binding obligation of the party executing same with the same force and
effect as if such facsimile or “.pdf” signature page was an original thereof.

 

16. Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the date when this Agreement becomes fully executed by all parties hereto.

 

[Signatures on the following page]

 

9

 

 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.

  

  Assignor:       TCA GLOBAL CREDIT MASTER FUND, LP         By: TCA Global
Credit Fund GP, Ltd.   Its: General Partner         By: /s/ Robert Press    
Robert Press, Director         Date: May 21, 2015

 

  Assignee:         REDWOOD MANAGEMENT, LLC,
a Florida limited liability company         By: /s/ Gary Rodgers   Name: Gary
Rodgers   Title: Manager   Date: June 1, 2015

 

10

 

 

IN WITNESS WHEREOF, Assignor, Assignee, and Borrower have executed this
Agreement as of the date above first written.

 

Borrower:         OSL HOLDINGS, INC.,   a Nevada corporation         By: /s/
Robert H. Rothenberg   Name: Robert H. Rothenberg   Title: CEO   Date: May 20,
2015  

 

 

11

 

 

EXHIBIT “A”

 

FORM DEBENTURE

 

 

 

 

EXHIBIT “B”

 

PURCHASE TRANCHES

 

Purchase Tranche Number   Applicable Purchase Price  

Date for Purchase Tranche Closing

          1   $500,000   On the Effective Date 2   $350,000   20 Trading Days
after prior Purchase Tranche Closing 3   $250,000   20 Trading Days after prior
Purchase Tranche Closing 4   $250,000   20 Trading Days after prior Purchase
Tranche Closing 5   $250,000   20 Trading Days after prior Purchase Tranche
Closing 6   $250,000   20 Trading Days after prior Purchase Tranche Closing 7  
$250,000   20 Trading Days after prior Purchase Tranche Closing 8   $250,000  
20 Trading Days after prior Purchase Tranche Closing 9   $250,000   20 Trading
Days after prior Purchase Tranche Closing 10   Remaining Amount of Assigned Debt
  20 Trading Days after prior Purchase Tranche Closing

 

 

 

 

EXHIBIT “C”

 

FORM OF ASSIGNMENT

 

 

 

 

 

